DAUKSCH, Judge.
This is an appeal from a juvenile delinquency case.
Appellant asserts and appellee concedes the court erred in issuing a single disposition order for multiple adjudications. See M.L.B. v. State, 673 So.2d 582 (Fla. 5th DCA 1996).
It was also error to give an indeterminant sentence even though perhaps the court meant for the sentence to last until the juvenile’s nineteenth birthday, when the juvenile court would no longer have jurisdiction.
Adjudication AFFIRMED disposition VACATED; REMANDED.
COBB and GOSHORN, JJ., concur.